 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:21-MJ-00032 SAB
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   MARC DAVIS,                                         DATE: July 16, 2021
                                                         TIME: 2:00 p.m.
15                                Defendant.             COURT: Hon. Erica P. Grosjean
16

17          This case is set for a preliminary hearing on July 16, 2021. The parties agree and stipulate to

18 continue the preliminary hearing until July 30, 2021. The parties are engaged in discussions and further

19 investigation related to a potential pre-indictment resolution, and need additional time to come to a

20 conclusion. On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in
21 the Eastern District of California scheduled to commence before June 15, 2020, and allows district

22 judges to continue all criminal matters to a date after June 1. On May 13, 2020, this Court issued

23 General Order 618, which suspends all jury trials in the Eastern District of California until further

24 notice, and allows district judges to continue all criminal matters. This and previous General Orders

25 were entered to address public health concerns related to COVID-19.

26          Pursuant to F.R.Cr.P. 5.1(c) and (d), a preliminary hearing must be held “no later than 14 days

27 after initial appearance if the defendant is in custody,” unless the defendant consents and there is a

28 “showing of good cause”, or if the defendant does not consent and there is a “showing that extraordinary

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 circumstances exist and justice requires the delay.” Here, the defendant consents and there is good

 2 cause.

 3           Although the General Orders address the district-wide health concern, the Supreme Court has

 4 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 5 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 6 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 7 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 8 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 9 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
10 or in writing”).

11           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

13 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

14 the ends of justice served by taking such action outweigh the best interest of the public and the

15 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

16 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

17 ends of justice served by the granting of such continuance outweigh the best interests of the public and

18 the defendant in a speedy trial.” Id.

19           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

20 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
21 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

22 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

23 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

24 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

25 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

26 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
27 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

28           In light of the societal context created by the foregoing, this Court should consider the following

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

 3 for the preliminary hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 4 pretrial continuance must be “specifically limited in time”).

 5                                               STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8          1.     By previous order, this matter was set for preliminary hearing on July 16, 2021.

 9          2.     By this stipulation, defendant now moves to continue the preliminary hearing until July

10 30, 2021, at 2:00 p.m. and to exclude time between July 16, 2021, and July 30, 2021, under Local Code

11 T4.

12          3.     The parties agree and stipulate, and request that the Court find the following:

13                 a)      The government has represented that initial discovery associated with this case

14          consists primarily of reports, criminal history, recordings and photographs. The government has

15          provided this discovery to defendant, including most recently a series of photographs and body

16          camera recordings.

17                 b)      The parties are discussing a potential pre-indictment resolution, and need

18          additional time to proceed with those discussions.

19                 c)      Counsel for defendant desires additional time to review the discovery, consult

20          with her client, conduct further investigation, and discuss a possible resolution with the

21          government.

22                 d)      Counsel for defendant believes that failure to grant the above-requested

23          continuance would deny him the reasonable time necessary for effective preparation, taking into

24          account the exercise of due diligence.

25                 e)      The government does not object to the continuance.

26                 f)      Pursuant to F.R.Cr.P. 5.1(c) and (d), a preliminary hearing must be held “no later

27          than 14 days after initial appearance if the defendant is in custody,” unless the defendant

28          consents and there is a “showing of good cause”. Here, the defendant consents and there is good

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        cause as set forth herein.

 2               g)      Based on the above-stated findings, the ends of justice served by continuing the

 3        case as requested outweigh the interest of the public and the defendant in an indictment or trial

 4        within the original dates prescribed by the Speedy Trial Act.

 5               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6        et seq., within which an indictment must be filed and within which a trial must commence, the

 7        time period of July 16, 2021 to July 30, 2021, inclusive, is deemed excludable pursuant to 18

 8        U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

 9        the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

10        by taking such action outweigh the best interest of the public and the defendant in a speedy

11        indictment/trial.

12               [Remainder of page intentionally left blank.]

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME             4
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which an

 3 indictment must be filed and a trial must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: July 9, 2021                                     PHILLIP A. TALBERT
 7                                                            Acting United States Attorney
 8
                                                              /s/ KIMBERLY A. SANCHEZ
 9                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
10

11
      Dated: July 9, 2021                                     /s/ J AYA C. GUPTA
12                                                            J AYA C. GUPTA
13                                                            Counsel for Defendant
                                                              MARC DAVIS
14

15

16
                                    FINDINGS AND ORDER
17
             For the reasons described in the parties’ stipulation and for good cause shown, the preliminary
18
     hearing shall be continued until July 30, 2021, at 2:00 p.m., and time will be excluded between July 16,
19
     2021, and July 30, 2021, under Local Code T4 in the interests of justice.
20
21 IT IS SO ORDERED.

22
        Dated:     July 12, 2021                                /s/
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
30    PERIODS UNDER SPEEDY TRIAL ACT
